Citation Nr: 0922907	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL) for accrued benefits purposes.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1961 to September 
1982.  The Veteran died in February 2005.  The appellant is 
seeking benefits as the Veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied claims for service connection for 
CLL and bilateral hearing loss for accrued benefits purposes, 
and for Dependency and Indemnity Compensation (DIC) for the 
cause of the Veteran's death.  In February 2008, the Board 
denied service connection for bilateral hearing loss.  

Regarding the appellant's claim for service connection for 
CLL for accrued benefits purposes and for DIC based on cause 
of death, the Board deferred the issues pending the outcome 
of VA's appeal of the decision in Haas v. Nicholson, 20 Vet. 
App. 257 (2006), which held that, for purposes of applying 
the presumption of exposure to herbicides under 38 C.F.R. § 
3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt o a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  The Secretary of VA imposed a stay at the 
Board on the adjudication of all claims for compensation 
based on exposure to herbicides which were potentially 
impacted by the Veterans Court ruling in Haas v. Nicholson.  

In May 2008, the United States Court of Appeals for the 
Federal Circuit upheld VA's requirement that a veteran must 
have been present within the land borders of Vietnam at some 
point in the course of his or her military duty in order to 
be entitled to the presumption of herbicide exposure under 38 
U.S.C. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  See 
Haas v. Peake, 525 F.3d 1168 (2008).  The United States 
Supreme Court recently denied certiorari.  Haas v. Peake 
(Mem.), 129 S.Ct. 1002 (2009).  As a consequence, the 
Secretary rescinded the stay and directed the Board to resume 
adjudication of the previously stayed claims.  Accordingly, 
the Board's review of the appellant's claim may proceed.

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of death, the Veteran had a claim pending of 
entitlement to service connection for chronic lymphocytic 
leukemia.

2.  Chronic lymphocytic leukemia was not incurred in service, 
may not be presumed to have been incurred in service, and has 
not been shown to be related to any incident of service.  


CONCLUSION OF LAW

Chronic lymphocytic leukemia was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred therein; no accrued benefits are payable.  38 
U.S.C.A. §§ 1110, 1112, 1116, 5103(a), 5103A, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2005.  Complete notice regarding the 
accrued benefits claim was included in the September 2005 
statement of the case and the claim was readjudicated in a 
February 2006 supplemental statement of the case.  Mayfield, 
444 F.3d at 1333.  Although the notice provided did not 
address either the effective date provisions that are 
pertinent to the appellant's claim, such error was harmless 
given that service connection is being denied, and hence no 
effective date will be assigned.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

VA has obtained service treatment records and private medical 
records.  Entitlement to accrued benefits must be based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  As such, the Board can not 
consider subsequent statements or send the file for post-
mortem opinions.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim for accrued 
benefits.  


Accrued Benefits

Accrued benefits are defined as periodic monetary benefits 
authorized under law administered by VA, to which a payee was 
entitled at his or her death under existing ratings for 
decisions or those based on evidence in the file at the date 
of death, and due and unpaid.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a) (as amended by 71 Fed. Reg. 78368 
(effective Jan. 29, 2007)).  An application for accrued 
benefits must be filed within 1 year after the date of death.  
38 C.F.R. § 3.1000(c). 

The Veteran filed a claim for service connection for chronic 
lymphocytic leukemia in June 2003.  Unfortunately, the 
Veteran died in February 2005, before the claim was finally 
adjudicated, and his claim terminated at that time.  See 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  However, a 
deceased veteran's surviving spouse may carry on the 
veteran's pending claims by submitting a claim for accrued 
benefits within one year of the veteran's death.  38 U.S.C.A. 
§ 5121.  In this case, the appellant's claim for accrued 
benefits was received in March 2005.  She is advancing the 
same claims of service connection, for accrued benefits 
purposes, which the Veteran had pending at the time of his 
death.

While the claim for accrued benefits is separate from the 
claim of service connection filed by the Veteran prior to his 
death, the accrued benefits claim is derivative of the 
Veteran's claim and the appellant takes the Veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed.Cir. 1998).  The spouse may be paid 
benefits to which the Veteran was entitled based on evidence 
in the file at the time of his death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000.  

Service Connection for CLL

At the time of his death, the Veteran was pursuing a claim 
for service connection for CLL, which he contended resulted 
from exposure to Agent Orange in service.  
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for certain diseases, including leukemia, 
will be presumed to have been incurred in service if they are 
manifest to a compensable degree within the first year 
following active military service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 307(a)(3), 3.309(a).

The evidence does not show, and the appellant does not 
suggest, that the Veteran's CLL began in service or within 
one year of separation.  The basis of the claim is that his 
CLL resulted from exposure to Agent Orange.  

A veteran who had service in the Republic of Vietnam during 
the Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts 
a disease associated with exposure to herbicides (listed in 
38 C.F.R. § 3.309(e)) that becomes manifest to a compensable 
degree within the time period specified in 38 C.F.R. 
§ 3.307(a)(6)(ii), the disease will be considered to have 
been incurred in service, even though there is no evidence of 
such a disease during the period of service.  CLL is among 
the listed diseases.  A veteran who contracts a disease not 
presumed under the regulation to be caused by herbicide 
exposure may still seek to establish service connection by 
offering medical evidence that his disease was actually 
caused by military service, including herbicide exposure.  
Combee v. Brown, 34 F.3d 1039, 1042 (1994).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 
C.F.R. § 3.307(a)(6)(iii); see also Haas, 525 F.3d at 1187-94 
(upholding VA's regulation and interpretation thereof 
regarding service in Vietnam).

Based on the evidence of record, the Board concludes that 
service connection for CLL is not warranted on a presumptive 
basis because the Veteran was not exposed to herbicides in 
service.  The evidence does not establish that he served in 
or visited Vietnam at any time during his active service.  
Although the Veteran's Form DD-214 indicates that he received 
the Vietnam Service Medal, this decoration alone is 
insufficient to establish service in the Republic of Vietnam.  
Id.  Furthermore, the Veteran himself did not claim to have 
entered the land borders of Vietnam; rather, he reported that 
he was exposed to herbicides while stationed in Thailand, 
where he worked on planes that flew missions into Vietnam.  
Therefore, herbicide exposure may not be presumed.

Authority for the presumption of service connection for 
diseases associated with exposure to certain herbicide agents 
is found at 38 U.S.C.A. § 1116.  Regulations implementing the 
statute, establishing the circumstances of exposure, and the 
diseases linked to such exposure are found at 38 C.F.R 
§§ 3.307(a)(6), 3.309(e).  Exposure to herbicide agents 
during service in locations other than Vietnam must be 
established on a factual basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, 
Section C.  The Veteran did not submit any evidence 
indicating that he was actually exposed to any herbicide 
agent.  Therefore, herbicide exposure outside of the Republic 
of Vietnam is not conceded.

The record includes a August 2004 letter from C.J., M.D., the 
Veteran's oncologist, who reported that the Veteran was 
diagnosed with CLL in 1993.  Dr. J. further states that the 
Veteran worked on aircraft which sprayed Agent Orange and 
that this is a risk factor for the development of CLL.  
However, the letter expressly states that the Veteran 
reported this history himself.  It is not based on the 
doctor's actual knowledge of the Veteran's activities in 
service.  The Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the claimant.  However, in this case, there is no evidence 
in the record to corroborate the Veteran's claim that he was 
exposed to herbicides and the Veteran himself indicated that 
he had never entered Vietnam.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  Accordingly, the doctor's statements 
in this regard are not considered probative as to the 
etiology of the Veteran's CLL.

Agent Orange presumption is not the sole method for showing 
causation, and the appellant is not precluded from 
establishing service connection with proof of direct 
causation.  See Combee, 34 F.3d. at 1042.  However, no 
medical evidence has been submitted which suggests or 
demonstrates that the Veteran's CLL was otherwise related to 
service.  Therefore, there is no basis for service 
connection.  

In summary, as the Veteran did not have service in the 
Republic of Vietnam, and he was not otherwise shown to have 
been exposed to Agent Orange in service, service connection 
for CLL based on exposure to Agent Orange is not established.  
In addition, since CLL was not manifested during service or 
for many years thereafter and there is no competent medical 
evidence relating the disease to service, service connection 
is not warranted.  

As service connection is not established, the Veteran had no 
benefits due at the time of his death.  Therefore, the 
appellant is not entitled to accrued benefits.  


ORDER

Service connection for CLL, for accrued benefits purposes, is 
denied.  


REMAND

The appellant is seeking service connection for the Veteran's 
cause of death, claimed as CLL due to herbicide exposure in 
service.  The record does not indicate that the appellant was 
ever provided notice of the evidence required to substantiate 
her claim.  Specifically, she has not been notified that, in 
order to establish a presumption of herbicide exposure, it 
must be shown that her husband was present within the land 
borders of the Republic of Vietnam during service, consistent 
with VA's interpretation of 38 C.F.R. § 3.307.  On remand, 
corrective notice must be provided.  See Hupp v. Nicholson, 
21 Vet. App. 342, 348 (2007).  During his lifetime, the 
Veteran asserted that he was stationed in Thailand and was 
exposed to herbicides while working on aircraft that had 
sprayed Agent Orange.  The appellant should be advised of the 
evidence necessary to substantiate a claim on that basis. 

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant and her 
representative notice of the 
information required to substantiate 
the claim for service connection for 
the cause of the Veteran's death based 
on herbicide exposure, to include a 
claim for exposure outside Vietnam.  
The appellant should be afforded an 
opportunity to respond.  

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claim remains denied 
issue a supplemental statement of the 
case to the appellant and her 
representative and afford an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


